VAN-099 Order Continuing Confirmation Hearing - Rev. 03/12/2019

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

New Bern Division

IN RE:
Tresia Ann Treloar CASE NO.: 19-04512-5-DMW

( known allases: Tresila Ann Waters )
3800 Weatherford Drive DATE FILED: October 1, 2019
Jacksonville, NC 28540 DEC 23 2019

CHAPTER: 13
STEPHANIE J. BUTLER, CLERK

U.S. BANKRUPTCY COURT
EASTERN DISTRICT OF NC

 

ORDER CONTINUING CONFIRMATION HEARING
IT IS ORDERED tnat the hearing on confirmation is continued.
DATE: Thursday, January 16, 2020
TIME: 10:30 AM
PLACE: U.S. Post Office & Courthouse, 1st Floor—-Courtroom/341 Meeting Location, 413 Middle Street,
New Bern, NC 28560
Objections to the amended plan are due 7 days prior to the continued hearing date indicated above.

The movant must transmit a copy of this order to all creditors, and a certificate of service must be filed
with the court within three (3) days evidencing service.

DATED: December 17, 2019

David M. Warren
United States Bankruptcy Judge

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA
NEW BERN DIVISION

IN RE: Case No: > FILED
Tresia Ann Treloar Chapter 13
DEC 28 2019

STEPHANIE J, BUTLER, CLERK
BANKRUPTCY COURT
N DISTRICT OF NC

That on today’s date, | filed the foregoing ORDER CONTINUING CONFIRMATION HEARING with the Clerk
of the Court and have mailed the documents to the recipients listed below by first class mail.

CERTIFICATE OF SERVICE

The undersigned, of 300 Weatherford Drive, Jacksonville, North Carolina 28540,

| certify under penalty of perjury that the foregoing is true and correct.

This the 18" day of December, 2019.

(

Tresia’Ann Treloar
Pro-se

300 Weatherford Drive
Jacksonville, NC 28540

 

ME

Recipients:

Joseph A. Bledsoe, III

Chapter 13 Trustee

PO Box 1618

New Bern, North Carolina 28563
Via First Class Mail

Attached Creditor List
Creditor List:

FSNB
PO Box 33009
Fort Sill, OK 73503

Kinston Auto Mart
1711 W Vernon Ave
Kinston, NC 28504

Ramona Vicosky

c/o independence Rentals Prop Mgmt
445 Western Blvd, Ste 1

Jacksonville, NC 28546

Santander Consumer USA
PO Box 961211
Fort Worth, TX 76161

US Dept of ED GLEL SI
PO Box 7860
Madison, WI 53707

American First Finance
PO Box 565848
Dallas, TX 75356

Bull City Financial Services
2609 N Duke Street Ste 500
Durham, NC 27704

JOEMC
259 Western Blvd
Jacksonville, NC 28546-5736

National Care Credit
1499 W 121* Ave No 300
Westminster, CO 80234

NC State Employees Credit Union
Attn Loan Servicing

PO Drawer 25279

Raleigh, NC 27611

Tmobile
PO Box 742596
Cincinnati, OH 45274-2596

WEBBANK Fingerhut
6250 Ridgewood Rd
Saint Cloud, MN 56303

AutoMoney Inc Dillon No 2
2375 N HWY 301
Dillon, SC 29536

Carolina Payday Loans
401 HWY, 301 North
Dillon, SC 29536

John M. Romulus, DDA
c/o Dynamic Dental
301 Dolphin Dr No 1
Jacksonville, NC 28546

MidEast Acceptance

c/o William F. Hill, Attorney
PO Box 2517

Greenville, NC 27836

Sprint

KSOPHT0101-24300

63691 Sprint Parkway
Overland Park, KS 66251-4300

United Acceptance Inc
2400 Lake Park Dr SE, Ste 100
Smyrna, GA 30080
